 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   DANELLE RENEE SCOGGIN,                              Case No. 1:20-cv-00140-DAD-SAB

12                  Plaintiff,                           ORDER DENYING APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS AND
13           v.                                          REQUIRING PLAINTIFF TO FILE LONG
                                                         FORM APPLICATION
14   TURNING POINT CENTRAL
     CALIFORNIA,                                         (ECF No. 2)
15
                    Defendant.                           TWENTY DAY DEADLINE
16

17

18          Plaintiff Danelle Scoggin (“Plaintiff”), appearing pro se in this action, filed the complaint

19 in this action on January 28, 2020. (ECF No. 1.) Plaintiff did not pay the filing fee in this action
20 and instead filed an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

21 However, Plaintiff’s application was not adequately completed. In response to question three,

22 Plaintiff indicates she receives disability and child support payments but does not describe the

23 amounts received and what she expects to continue to receive. (ECF No. 2 at 1.)

24          Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

25 in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is

26 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in
27 full.

28 ///


                                                     1
 1          Based upon the foregoing, it is HEREBY ORDERED that:

 2          1.      Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice;

 3          2.      The Clerk of the Court is directed to forward an Application to Proceed in District

 4                  Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

 5          3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

 6                  $400.00 filing fee for this action, or (2) complete and file the enclosed

 7                  Application to Proceed in District Court Without Prepaying Fees or Costs (Long

 8                  Form) – AO 239; and

 9          4.      If Plaintiff fails to comply with this order, this action shall be dismissed.

10
     IT IS SO ORDERED.
11

12 Dated:        January 31, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
